Citation Nr: 0406513	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  96-37 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a compensable rating for postoperative 
blocked fallopian tubes.

2.  Entitlement to a temporary total rating under 38 C.F.R. 
§ 4.30 for convalescence following surgery in August 1995.

3.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional disability claimed as due to August 1995 
Department of Veterans Affairs surgical treatment.

4.  Entitlement to service connection for a psychiatric 
disorder as secondary to service-connected postoperative 
blocked fallopian tubes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1978 to February 1984.  These matters come before 
the Board of Veterans' Appeals (Board) on appeal from the 
February 1996 and April 1999 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  In September 1998 and December 2000, the 
Board remanded this matter to the RO for additional 
development.  


FINDINGS OF FACT

1.  The veteran's postoperative blocked fallopian tubes are 
not productive of any current symptoms or impairment.

2.  Any convalescence following the veteran's August 1995 
hysterectomy was not required for service-connected 
disability.

3.  The veteran did not sustain additional disability as a 
result of VA surgical treatment in August 1995.

4.  The veteran's depression is not shown to have been caused 
or aggravated by her service-connected postoperative 
fallopian tube disorder.

CONCLUSIONS OF LAW

1.  A compensable rating is not warranted for postoperative 
blocked fallopian tubes.  38 U.S.C.A. §§ 1155, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.116, Diagnostic Code 
(Code) 7614 (2003).

2.  A temporary total disability rating for a period of 
convalescence following the August 1995 hysterectomy is not 
warranted.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. 
§ 4.30 (2003).

3.  The criteria for establishing entitlement to benefits 
under 38 U.S.C.A. § 1151 for additional disability claimed as 
due to VA surgical treatment in August 1995 are not met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.358 (2003).

4.  Secondary service connection for depression is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2003).

VA must notify the appellant of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C. § 5103A; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA must also make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  
Here, the veteran was informed of the evidence needed to 
substantiate her claims by means of the February 1996 and 
April 1999 rating decisions, the July 1996 and May 1999 
Statements of the Case, the September 1997, April 1999, April 
2000, March 2002, and April 2003 Supplemental Statements of 
the Case, and the September 1998 and December 2000 Board 
remands.  In these documents, the veteran was informed of the 
basis for the denial of her claims, of the type of evidence 
that she needed to submit to substantiate her claims, and of 
all regulations pertinent to her claims.  The veteran was 
specifically advised of the provisions of the VCAA in the 
December 2000 Board remand and the March 2002 and April 2003 
Supplemental Statements of the Case, including which evidence 
and information was her responsibility, and which evidence 
would be obtained by the RO.

In Pelegrini v. Principi, the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits promulgated by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In the present case, the initial 
AOJ decision was made several years prior to the enactment of 
the VCAA; therefore, a VCAA notice would have been impossible 
at the time of the initial AOJ decision.  

[It is noteworthy that the Secretary has requested en banc 
review of Pelegrini.]  Regardless, the Board finds that any 
defect with respect to the timing of the VCAA notice was 
harmless error.  While the notice was not provided prior to 
the first AOJ adjudication of the claim, the notice was 
provided prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a Supplemental Statement of the 
Case was provided to the veteran.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claims and to respond to VA 
notices.

In addition, Pelegrini held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  

In this case, although the VCAA notice provided to the 
veteran does not contain the "fourth element," the Board 
finds that additional documents provided to the veteran fully 
notified her of the need to submit any evidence pertaining to 
her claims.  All the VCAA requires is that the duty to notify 
is satisfied and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The veteran 
is not prejudiced by any technical notice deficiency, and a 
remand to correct any such deficiency would serve no useful 
purpose.  See Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 
7, 2004).  

As to the duty to assist, the RO considered the pertinent VA 
clinical records, afforded the veteran VA medical 
examinations, and obtained VA medical opinions.  The veteran 
appeared at a personal hearing at the RO to present testimony 
in support of her claims.  Her representative requested that 
the RO obtain an examination by a board-certified physician 
to determine whether her depression is secondary to her 
service-connected disability.  The RO scheduled the veteran 
for an examination several times but she failed to appear.  
In a December 2002 Report of Contact, it was documented that 
the veteran refused to appear for an examination and that she 
wanted the Board decision to be made on the available 
evidence.  In a December 2003 statement, the veteran 
reiterated that she refused to see any VA psychiatric 
personnel and that she wanted her case to be forwarded to the 
Board.  Consequently, the RO has fulfilled its duty to assist 
the veteran and no further action is necessary to comply with 
the VCAA.  



Evidence

A June 1995 VA pathology report revealed that the veteran had 
large fibroids.  Consequently, she underwent a total 
abdominal hysterectomy, bilateral salpingectomy, and 
appendectomy in August 1995.  She was noted to have a history 
of uterine fibroids, heavy menstruation, irregular bleeding, 
and abdominal pain.  The surgical report documented a large 
fibroid uterus, and an appendix adherent to the uterus with 
inflammation at the distal tip.  The entire uterus and 
appendix were removed.  Both fallopian tubes were clamped and 
cut due to hydrosalpinx.  The pathology report of the uterus, 
fallopian tubes, and appendix revealed multiple fibroids, 
endometrium, squamous metaplasia and parakeratosis of the 
cervix, and bilateral chronic salpingitis.  Postoperative 
diagnosis was fibroid uterus and hydrosalpinx.  The veteran's 
postoperative course was uneventful and she was discharged 
five days later with no complications.  A week later, she was 
followed for postsurgical abdominal and pelvic pain.  

In July 1997, the VA surgeon who had performed the veteran's 
hysterectomy opined that the veteran's fibroids had no 
relation to her service-connected obstructed fallopian tubes.  
The obstructed salpinx were usually the result of infection 
or pelvic inflammatory disease.  There was no known 
relationship between obstructed fallopian tubes and fibroids, 
and fibroids were a completely separate entity.

The veteran appeared at a personal hearing before the Board 
in May 1998.  She believed that her service-connected blocked 
fallopian tubes had caused the uterine fibroid which required 
the hysterectomy.  She testified that she had undergone the 
surgery in August 1995 due to painful and heavy menstruation.  
She was informed that the surgery was necessary due to the 
fibroids.  During surgery, the fallopian tubes, uterus, and 
appendix were removed.  The veteran could not have children.  
She took approximately two months to recover from the surgery 
and another one and one-half months before she returned to 
work full-time.  No physician had expressed that the uterine 
fibroids were related to the blocked fallopian tubes. 

On December 1998 VA psychiatric examination, the veteran 
reported that she was single and that she lived with her 
mother.  She claimed that she could not adjust to the fact 
that she could not have children following her hysterectomy.  
She was depressed about her inability to have children.  She 
had been unemployed for one year but stated that she could 
work if she found a suitable job.  She did not have a  
boyfriend, but had no problems with socializing.  She had a 
history of drug and alcohol dependence, but had not used 
cocaine for ten years.  She reported that her depression 
became severe recently due to the holidays.  She was most 
upset because she was alone.  Objective findings included a 
mildly depressed mood and affect and mildly impaired 
concentration.  The diagnosis was adjustment disorder with 
accompanying moderate depression.  The examiner commented 
that the depression was due, in part, to the veteran's 
inability to adjust to her infertility, as well as a result 
of break-ups with boyfriends, alcohol dependency, 
unemployment, and being alone at the holidays.  

In December 1998, the VA surgeon stated that the veteran's 
fallopian tubes had been removed during surgery due to large 
fibroid hydrosalpinx from old pelvic inflammatory disease.  
Her convalescence following surgery was not due to the 
removal of the fallopian tubes.  On January 2000 VA 
examination, physical examination was negative; the 
assessment was history of fibroids, status post hysterectomy 
with fallopian tubes removed, and trichomonas. 

In September 2001, the VA surgeon wrote that the veteran's 
hysterectomy was necessitated by the large fibroids present 
in the uterus that were causing heavy and irregular menses.  
During surgery, the fallopian tubes were noted to be swollen 
with hydrosalpinx (cystic) and the appendix was inflamed and 
adherent to the uterus.  The uterus and fallopian tubes were 
removed as was the usual practice in those circumstances.  
The veteran had a long history of pelvic inflammatory disease 
with hydrosalpinx of the tubes that usually resulted in 
infertility.  The surgeon opined that there was no direct 
relationship between fibroids and hydrosalpinx.  Fibroids 
were benign tumors of the uterus and hydrosalpinx was the 
result of infection in the tubes.  Hydrosalpinx tubes were 
always removed during a hysterectomy as they were a frequent 
source of infection and had no functional value.  The veteran 
did well post surgery and should have no additional 
disability.  In fact, she should be in better health.

I.	Increased Rating

The veteran believes that her postoperative blocked fallopian 
tubes are sufficiently disabling to be compensable.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in the favor of the veteran.  38 
C.F.R. § 4.3.

In a December 1985 rating decision, the RO granted service 
connection for blocked fallopian tubes, bilateral 
hydrosalpinx, rated noncompensable.  Subsequent rating 
decisions, including the rating decision on appeal, have 
confirmed and continued this rating.  

The veteran's postoperative blocked fallopian tubes have been 
assigned a schedular noncompensable evaluation pursuant to 
38 C.F.R. § 4.116, Code 7614 for fallopian tube, disease, 
injury, or adhesions of, including pelvic inflammatory 
disease.  Under the general rating formula for disease, 
injury, or adhesions of female reproductive organs (Codes 
7610 through 7615), symptoms that do not require continuous 
treatment are assigned a noncompensable rating.  A 10 percent 
rating is warranted for symptoms that require continuous 
treatment, and a 30 percent rating is awarded for symptoms 
that are not controlled by continuous treatment.  38 C.F.R. 
§ 4.116, Code 7615.  

Applying the above criteria to the facts of this case, the 
Board finds that a preponderance of the evidence is against 
the assignment of a compensable rating.  The record contains 
no findings of current symptoms attributable to the veteran's 
postoperative blocked fallopian tubes.  In fact, the 
fallopian tubes were removed in August 1995 and the 
subsequent medical evidence, including the January 2000 VA 
examination, reveals no postsurgical symptoms related to the 
removal of the tubes.  

The medical opinions of record establish that the veteran 
required a hysterectomy due to her uterine fibroids, and that 
the fibroids were a distinct and separate disability from the 
service-connected blocked fallopian tubes.  Therefore, the 
Board may not consider the symptomatology attributable to the 
fibroids in the evaluation of the blocked fallopian tubes.  
The veteran already receives special monthly compensation for 
the loss of use of a creative organ.  Accordingly, there is 
no basis for a higher (compensable) rating.

II.	Temporary Total Rating

The veteran contends that she should be granted a temporary 
total rating for convalescence following her August 1995 
hysterectomy.  Under applicable criteria, a total disability 
rating will be assigned without regard to other provisions of 
the rating schedule when it is established by the report at 
hospital discharge or outpatient release that entitlement is 
warranted under paragraph (a)(1), (2), or (3) of this section 
effective from the date of hospital admission and continuing 
for a period of 1, 2, or 3 months from the first day of the 
month following such hospital discharge or outpatient 
release.  

The referenced paragraphs provide that total ratings will be 
assigned if treatment of a service-connected disability 
resulted in: (1) Surgery necessitating at least one month of 
convalescence; (2) Surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, 
therapeutic immobilization of one major joint or more, 
application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
(3) Immobilization by cast, without surgery, of one major 
joint or more.  See 38 C.F.R. § 4.30.
Based upon the above facts, a temporary total rating may not 
be assigned because the hysterectomy in August 1995, which 
required convalescence, was not for service connected 
disability.  The medical evidence clearly shows that the 
veteran underwent surgery due to symptoms caused by her 
uterine fibroids.  As discussed above, the medical opinions 
of record have established that the uterine fibroids were 
completely unrelated to the veteran's service- connected 
blocked fallopian tubes.  While the veteran believes that 
these disabilities were related, she has offered no competent 
(medical) opinion in contradiction to the medical evidence of 
record.  

Although the veteran's fallopian tubes were removed during 
the August 1995 surgery, the removal was performed to prevent 
future infection and because the tubes served no purpose.  
The veteran did not undergo surgery for the purpose of 
removal of the fallopian tubes.  Significantly, the veteran's 
surgeon stated that none of her period of convalescence was 
due to the removal of the fallopian tubes.  As the veteran 
underwent the August 1995 surgery for treatment of a 
nonservice-connected disability, and as she did not require 
convalescence from the removal of her fallopian tubes, a 
total temporary (convalescent) rating is not warranted.

III.	38 U.S.C.A. § 1151

The veteran claims that she is entitled to compensation under 
38 U.S.C.A. § 1151 because her fallopian tubes and appendix 
were removed without her consent during the August 1995 
hysterectomy.  When a veteran suffers additional disability 
or death as the result of training, hospital care, medical or 
surgical treatment, or an examination furnished by the VA, 
disability compensation shall be awarded in the same manner 
as if such additional disability or death were service-
connected.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  For 
claims filed on or after October 1, 1997, as in this case, 
the veteran must show that the VA treatment in question 
resulted in additional disability and that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. 
§ 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  See 38 
C.F.R. § 3.358(c)(1).  Second, compensation is not payable 
for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran.  "Necessary consequences" are those 
which are certain to result from, or were intended to result 
from, the examination or treatment administered.  See 38 
C.F.R. § 3.358(c)(3).

The Board concludes that the veteran's claim for 38 U.S.C.A. 
§ 1151 benefits must be denied because the evidence fails to 
show either any fault on the part of VA or that the veteran 
sustained additional disability.  In a September 2001 
statement, the veteran's surgeon clarified that the fallopian 
tubes were removed during surgery because they were a 
frequent source of infection and had no functional value.  
Notably, the veteran was already infertile prior to the 
removal of her fallopian tubes.  Likewise, the appendix was 
removed because it was inflamed and adherent to the uterus.  
The surgeon stated that the uterus and fallopian tubes were 
removed as was the usual practice in those circumstances.  
She concluded that the veteran had sustained no additional 
disability as a result of the surgery and, in fact, should be 
in better health.  As the record contains no evidence in 
contradiction to this medical opinion, the appeal must be 
denied.  As to the veteran's apparent argument that 
compensation is warranted simply because her fallopian tubes 
and appendix were removed without her express consent (and 
without a showing of additional disability), it is not 
necessary to dwell on whether or not she consented.  Section 
1151 does not provide for compensation without a showing of 
additional disability. 
IV.  Secondary Service Connection

The veteran claims that she suffers from depression as 
secondary to her service-connected blocked fallopian tubes.  
Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered 
part of the original condition.  38 C.F.R. § 3.310(a).  In 
addition, when aggravation of a nonservice-connected disorder 
is proximately due to or the result of a service-connected 
disability, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

In relation to the present appeal, a December 1998 VA 
examination found that the veteran had depression due to her 
inability to adjust to her infertility, as well as a result 
of break-ups with boyfriends, alcohol dependency, 
unemployment, and being alone at the holidays.  The RO 
attempted to schedule the veteran for another examination to 
clarify the psychiatric diagnosis and its etiology.  As 
discussed above, the veteran refused to appear for an 
examination or to see any VA psychiatric personnel.  She has 
submitted no private medical evidence in support of her 
claim, and no evidence of ongoing psychiatric treatment.  The 
VA examination of record did not establish whether the 
veteran's depression was chronic or acute, did not 
distinguish whether the depression was due to the 
hysterectomy or to the service-connected fallopian tube 
disorder, and did not clearly define the origins of the 
depression, all elements needed to establish entitlement to 
this benefit sought.  Thus it provided insufficient 
supporting evidence for an allowance of this claim.  As the 
veteran refuses development that might help her establish her 
claim, the preponderance of the evidence is against a grant 
of secondary service connection and this appeal must be 
denied.  





ORDER

A compensable rating for postoperative blocked fallopian 
tubes is denied.

A temporary total disability rating for convalescence 
following surgery in August 1995 is denied.

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional disability claimed to be the result of VA surgery 
in August 1995 is denied.

Service connection for a psychiatric disorder as secondary to 
service-connected postoperative blocked fallopian tubes is 
denied.



____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



